138 U.S. 694 (1891)
ANDERSON
v.
WATT.
No. 138.
Supreme Court of United States.
Argued January 8, 1891.
Decided March 2, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF FLORIDA.
*698 Mr. J. Hubley Ashton, for appellants.
Mr. James Lowndes for appellees.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Under the act of March 3, 1875, determining the jurisdiction of Circuit Courts of the United States (18 Stat. 470, 472) the objection to the jurisdiction upon a denial of the averment of citizenship is not confined to a plea in abatement or a demurrer, but may be taken in the answer, and the time at which it may be raised is not restricted. Although the averment as to citizenship may be sufficient, yet, if it appear that that averment is untrue, it is the duty of the Circuit Court to dismiss the suit; and this court, on appeal or writ of error, must see to it that the jurisdiction of the Circuit Court has in no respect been imposed upon. Morris v. Gilmer, 129 U.S. 315, 325, Nashua Railroad v. Lowell Railroad, 136 U.S. 356, 374; Cameron v. Hodges, 127 U.S. 322, 325.
As remarked in Bernards Township v. Stebbins, 109 U.S. 341, 353, it has been the constant effort of Congress and of this court to prevent the discrimination in respect to suits between citizens of the same State and suits between citizens *702 of different States, established by the Constitution and laws of the United States, from being evaded by bringing into the federal courts controversies between citizens of the same State. Shreveport v. Cole, 129 U.S. 36, 44.
Although the Fourteenth Amendment declares all citizens of the United States to be citizens "of the State where they reside," yet as the jurisdiction of the Circuit Court is limited in the sense that it has none except that conferred by the Constitution and laws of the United States, and the presumption is that a cause is without its jurisdiction unless the contrary affirmatively appears, it is essential that in cases where jurisdiction depends upon the citizenship of the parties, such citizenship, or the facts which in legal intendment constitute it, should be distinctively and positively averred in the pleadings, or should appear affirmatively with equal distinctness in other parts of the record. It is not sufficient that jurisdiction may be inferred argumentatively from the averments. Robertson v. Cease, 97 U.S. 646, 649; Brown v. Keene, 8 Pet. 112, 115. It was therefore held in Robertson v. Cease, supra; Continental Insurance Co. v. Rhoads, 119 U.S. 237; Menard v. Goggan, 121 U.S. 253, and other cases, that the averment that the parties to a cause were "residents" in different States, respectively, was not enough. And in Brown v. Keene, supra, which was an action in the United States Circuit Court for the Eastern District of Louisiana, where the plaintiff was a citizen of the State of Maryland, that the averment that the defendant was a citizen or resident, "holding his fixed and permanent domicil in the parish of St. Charles," there being no allegation that he was a citizen of the United States, was insufficient.
Since the act of 1875, if it appears from the pleadings and proofs taken together that the defendants are citizens of the United States and reside, in the sense of having their permanent domicil, in the State of which the complainants are citizens, (or that each of the indispensable adverse parties is not competent to sue or liable to be sued, therein,) the Circuit Court cannot maintain cognizance of the suit. And the inquiry is determined by the condition of the parties at the *703 commencement of the suit. Mullen v. Torrance, 9 Wheat. 537; Conolly v. Taylor, 2 Pet. 556; Crehore v. Ohio & Mississippi Railway, 131 U.S. 240; Jackson v. Allen, 132 U.S. 27.
The bill in this case was properly filed in the name of the two executors under the will of Symington, the mortgagee, to whom letters testamentary had issued; McClellan's Dig. Laws Florida, c. 2, § 73, p. 97; 3 Williams on Executors, (6th Am. ed. bottom paging,) 1867; 1 Williams on Executors, 267, 687 and notes; 1 Daniell Ch. Pr. (4th Am. ed.) 226; Rubber Co. v. Goodyear, 9 Wall. 788; Hill v. Tucker, 13 How. 458. Both qualified and acted, and the question of their authority to bring the suit as executors of Symington, raised by the demurrer, was determined in their favor.
Hugh C. Wilson and Edward C. Wilson were appointed executors of and trustees under the will of Edward J. Wilson, the mortgagor, and letters testamentary issued to them, describing them as "both of Peekskill, Westchester County, New York." By the will certain legacies were bequeathed, and all the rest, residue, and remainder of the estate, both real and personal, of whatsoever nature or kind, and wherever situated, was directed to be divided into five equal shares, one of which was bequeathed and devised to Edward C. Wilson and the other four shares to Hugh C. and Edward C. Wilson, to hold upon certain trusts therein described. Neither the executors and trustees, nor the devisees, nor the heirs at law were made parties defendant to this bill.
Under the statutes of Florida it was provided that "when any person shall die leaving property in this State, and for the space of six months thereafter no person shall be appointed administrator on the estate of such deceased person, it shall be the duty of the sheriff of the county ex officio, to take charge of such estate, and to administer on and settle said estate, in the same manner as directed for other administrators." (McClellan's Dig. c. 2, sec. 15, p. 81.)
It is indicated by the record that J.C. Anderson was sheriff of Orange County, and it was admitted that he was duly appointed by the county court of that county administrator of the estate of Edward J. Wilson, deceased, July 20, 1885, but *704 not with the will annexed, although Edward J. Wilson died testate in New York, where he resided, and where his will was admitted to probate, which will conformed to the laws of Florida in the form and manner of its execution, and might have been admitted to record in the county court. McClellan's Dig. c. 200, §§ 1, 8, pp. 985, 987; Crolly v. Clark, 20 Florida, 849. Thomas E. Wilson was a citizen of Orange County, Florida, and he and Anderson, as administrator, were made defendants, together with Sarah J. Davis, to whom the property had been conveyed by Thomas E., and who had occupied it from October, 1879, to September, 1885, when the process in this case was served upon her, and had paid all taxes and made large and valuable improvements thereon. George W. Davis, her husband, was not made a party, but on the 3d of May, 1886, an answer was filed in the case, entitled "the answer of Sarah J. Davis, and George W. Davis, her husband, two of the defendants above named, to the bill of complaint exhibited against them by the complainants;" signed by solicitors for defendants; and answering for those defendants. To this answer the complainants filed their replication, entitled "replication of said complainants to the answer of Sarah J. Davis and George W. Davis, defendants," and describing the answer as that of those two defendants. The names of all the parties defendant were not set forth in the titles of the decrees. The bond on appeal was signed by Anderson, administrator, Thomas E. Wilson, Sarah J. Davis and George W. Davis, as principals; recited that the appeal had been taken by them all; and was conditioned for the prosecution of the appeal by all.
Mr. Davis appears to have been a necessary party. McClellan's Dig. c. 150, p. 754; 1 Daniell Ch. Pr. (4 Am. ed.) 178; Lignoski v. Bruce, 8 Florida, 269; Smith v. Smith, 18 Florida, 789; Dzialinski v. Bank of Jacksonville, 23 Florida, 346; McGill v. McGill, 19 Florida, 341; Staley v. Hamilton, 19 Florida, 275; Carn v. Haisley, 22 Florida, 317. And although plaintiffs did not originally, or by amendment after answer, make him in terms a party to their bill, which would have disclosed that he was a citizen of New York, yet the effect of *705 what was done was such as bound him by the decree, and we think upon this record he must be held to have become such.
A person who has not been named as defendant to a bill may appear at the hearing, with the consent of all the parties to the cause, Dyson v. Morris, 1 Hare, 413, 419; Bozon v. Bolland, 1 Russ. & Myl. 69; and in this instance the objection of want of consent cannot be taken.
The plea which Mrs. Davis interposed under oath, December 7, 1885, stated that "before and at the time of the filing of the bill, she was, and now is, under the coverture of one George W. Davis, who is still living, to wit, in the city and State of New York." No replication was filed to the plea, but notice given by the plaintiffs, setting it down for hearing. No further action upon it is disclosed by the record. The answer of Mrs. Davis and her husband set forth "that in the winter of 1878 and spring of 1879 these defendants were residing in the city of New York, where they had been residing for some years; that the health of the defendant Sarah J. Davis not being good, she thought residing in Florida would benefit her, and that in the summer of 1879 she and her husband investigated the subject as well as they could by reading and talking with people from Florida, and from such investigation they concluded that if the climate should prove beneficial to the said Sarah J. Davis they would find it profitable to purchase an orange grove in South Florida, which the said Sarah J. Davis could take care of and manage, except in the summer months, while the said George W. Davis remained at his business in New York, the said Sarah J. Davis spending the the summer with him there;" and that after the purchase was consummated with the approval of Mr. Davis in New York in September, 1879, Mrs. Davis went to Florida in October and took actual possession of the property herself. The proofs showed that she continued personally in occupation of it from that time forward, and improved and cultivated it. Mrs. Davis was examined as a witness and testified that her husband was living in New York and was a party to the suit; and that she resided on the property and had occupied it ever *706 since she purchased it, except when she went "North in the summer for a few months."
The deed of Thomas E. Wilson to her of October 13, 1879, recorded November 24, 1879, described her as "Sarah J. Davis, wife of George W. Davis, of the city of New York," and the mortgage back was given by "Sarah J. Davis and George W. Davis, her husband, of the city of New York." On the 30th of March, 1884, Mr. and Mrs. Davis gave a mortgage to D. Appleton & Co., which was recorded in Orange County, Florida, February 12, 1884, and described the mortgagors as "George W. Davis, of the city of New York, and Sarah J. Davis, his wife."
We are satisfied the pleadings and proofs in the record, taken together, negative the averment of the bill as to the citizenship of Sarah J. Davis, and show that she and her husband were not citizens of Florida when the suit was commenced, and that it is fairly to be presumed that they were citizens of the State of New York.
The place where a person lives is taken to be his domicil until facts adduced establish the contrary, and a domicil when acquired is presumed to continue until it is shown to have been changed. Mitchell v. United States, 21 Wall. 350, 352; Desmare v. United States, 93 U.S. 605, 609; Shelton v. Tiffin, 6 How. 163; Ennis v. Smith, 14 How. 400. And although the wife may be residing in another place, the domicil of the husband is her domicil. Story Confl. Laws, § 46; Wharton Confl. Laws, § 43; and cases cited. Even where a wife is living apart from her husband, without sufficient cause, his domicil is in law her domicil. Cheely v. Clayton, 110 U.S. 701, 705.
The rule is, said Chief Justice Shaw in Harteau v. Harteau, 14 Pick. 181, 185, "founded upon the theoretic identity of person, and of interest, between husband and wife, as established by law, and the presumption that, from the nature of that relation, the home of the one is that of the other, and intended to promote, strengthen and secure their interests in this relation, as it ordinarily exists, where union and harmony prevail. But the law," he continued, "will recognize a wife as having a separate existence, and separate interests and separate *707 rights, in those cases where the express object of all proceedings is to show, that the relation itself ought to be dissolved, or so modified as to establish separate interests."
Mrs. Davis was not separated from her husband, and no element of separate domicil, in any legal sense, existed.
It is clear that the Circuit Court, upon the development of the facts, should have proceeded no further, and dismissed the case.
But it is contended that the supposed defect was curable by amendment, and that this was actually done, and the court thereby justified in retaining jurisdiction. Conolly v. Taylor, 2 Pet. 556, is relied on. In that case a bill was filed in the United States court in Kentucky by aliens and a citizen of Pennsylvania. The defendants were citizens of Kentucky, except one who was a citizen of Ohio, on whom process was served in Ohio. The jurisdiction of the court was not questioned so far as respected the alien plaintiffs, but as between the citizen of Pennsylvania and the citizen of Ohio, the court could not exercise jurisdiction. Before the cause was brought on, however, the court permitted the complainants to amend their bill by striking out the citizen of Pennsylvania as complainant and making him a defendant, and the question was whether the original defect was cured by this circumstance, and whether the court, having jurisdiction over all the parties then in the cause, could make a decree. This court held that jurisdiction depended upon the state of the parties at the commencement of the suit, which no subsequent change could give or take away; that if an alien became a citizen pending the suit, the jurisdiction which was once vested would not be divested; and so if a citizen sued a citizen of the same State he could not give jurisdiction by removing and becoming a citizen of a different State, but that just as the omission to state the character of parties might be corrected at any time before hearing, so by an amendment made by striking out the person whose presence as a complainant prevented the exercise of the jurisdiction, the impediment could be properly removed. The case was one, however, where the remaining complainants might have originally instituted the suit without joining the *708 other unless as a defendant, and the other was retained as a party by the amendment.
In this case, on the 21st of December, 1886, after the proofs had been taken, but before the hearing, an amendment was permitted by the court by striking out the original averment as to the citizenship of the complainants Faber and Watt, executors, and inserting a new averment stating Faber's citizenship as before, but Watt to be "a subject of the kingdom of Great Britain, temporarily residing in the State of New York," and the cause was then directed, upon the ground that the letters to Faber had been revoked, to proceed in the name of James S. Watt, sole surviving executor of James Symington, and was discontinued as to Faber. But the difficulty with this attempt to obviate the fatal defect in jurisdiction was that the record showed that Watt was not the sole surviving executor of James Symington when the bill was filed, but on the contrary, when the application to amend was made, plaintiffs exhibited to the court and filed in the case exemplified copies of the records and files in the office of the surrogate of the county of New York in the matter of the application of Gustavus W. Faber for a revocation of the letters testamentary issued to him as one of the executors, by which it was shown that on the 4th of May, 1886, Faber filed his petition for the revocation of the letters as to him, and that the order of revocation was entered on that day. It therefore appeared that Watt could not have maintained the bill as amended, on the 25th day of August, 1885, when the bill as originally framed was filed, and jurisdiction could no more be given to the Circuit Court by the amendment than if a citizen of Florida had sued another in that court and subsequently sought to give it jurisdiction by removing from the State. Clarke v. Mathewson, 12 Pet. 164; Morris v. Gilmer, 129 U.S. 315.
The decree is reversed and the cause remanded with instructions to dismiss the bill for want of jurisdiction.
MR. JUSTICE BREWER dissented.